Case 1:18-cv-03763-JPH-TAB Document 46 Filed 04/17/20 Page 1 of 9 PageID #: 420




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

VIRGINIA HOGAN,                              )
                                             )
                         Plaintiff,          )
                                             )
                    v.                       )   No. 1:18-cv-03763-JPH-TAB
                                             )
UNITED STATES OF AMERICA,                    )
                                             )
                         Defendant.          )

   ORDER DENYING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

       Virginia Hogan alleges that Stephen Ehrgott—an employee of the United

 States Postal Service—negligently caused a motor vehicle accident that caused

 her injury. The United States has moved for summary judgment. Dkt. [35].

 Because there are triable issues of fact regarding whether Mr. Ehrgott breached

 his duty of care and about comparative fault, the United States’ Motion for

 Summary Judgment is DENIED.

                                          I.
                                Facts and Background

       Because the United States has moved for summary judgment under Rule

 56(a), the Court views and recites the evidence in the light most favorable to

 Ms. Hogan and draws all reasonable inferences in her favor. Zerante v. DeLuca,

 555 F.3d 582, 584 (7th Cir. 2009).

       On December 29, 2016, Ms. Hogan and Mr. Ehrgott were each driving

 northbound on Ronald Reagan Parkway, approaching its intersection with an

 on-ramp to Interstate-70 East. Dkt. 34-2 at 17 (Hogan Dep. at 79:16-20); dkt.

 34-3 at 6–7 (Ehrgott Dep. at 11–12). Ms. Hogan was driving a Pontiac Grand
                                         1
Case 1:18-cv-03763-JPH-TAB Document 46 Filed 04/17/20 Page 2 of 9 PageID #: 421




 Prix. Dkt. 34-2 at 11 (Hogan Dep. at 73:9-12). Mr. Ehrgott was driving a

 United States Postal Service (“USPS”) tractor-trailer in the scope of his

 employment with USPS. Dkt. 35 at 4 (citing Dkt. 9, dkt. 9-1 (Certification of

 Scope of Employment)); dkt. 35-3 at 4 (Ehrgott Dep. at 9).

        The Parkway’s two right lanes turned right to I-70’s on-ramp. Dkt. 34-3

 at 9 (Ehrgott Dep. at 14). Ms. Hogan was preparing to enter the on-ramp from

 the Parkway’s far-right lane. Dkt. 34-2 at 46 (Hogan Dep. at 123:17-23). Mr.

 Ehrgott was preparing to enter the on-ramp from the lane immediately to Ms.

 Hogan’s left. Dkt. 34-3 at 9–10 (Ehrgott Dep. at 14:3-10, 15:3-11).

       Before turning right to enter I-70’s on-ramp, Ms. Hogan saw Mr.

 Ehrgott’s vehicle traveling straight. Dkt. 34-2 at 55–56 (Hogan Dep. at 154:3–

 155:3). But when it was almost past the right turn to I-70’s on-ramp, his

 vehicle began turning right to enter the on-ramp. Id. at 55–56 (154:3–155:3).

 Ms. Hogan then lost sight of Mr. Ehrgott’s vehicle, id. at 56 (155: 11-16) and

 began turning right to enter I-70’s on-ramp, traveling at about 30 miles per

 hour while making the turn, id. at 27 (at 89:9-23) 1.

       Mr. Ehrgott saw Ms. Hogan’s vehicle before he turned right to enter I-

 70’s on-ramp. Dkt. 34-3 at 13 (Ehrgott Dep. at 18:6-25). Mr. Ehrgott then lost

 sight of Ms. Hogan’s vehicle before he began turning right to enter the on-



 1The posted speed limit in the area was 45 miles per hour, according to the Indiana
 Officer’s Standard Crash Report. Dkt. 34-1. Ms. Hogan objects to the admissibility of
 the crash report and seeks to strike the report from the record. Dkt. 37 at 8. Because
 genuine issues of material fact identified in this Order would not be resolved by the
 Crash Report, the Court does not address the parties’ arguments about its
 admissibility.


                                           2
Case 1:18-cv-03763-JPH-TAB Document 46 Filed 04/17/20 Page 3 of 9 PageID #: 422




 ramp. Id. Mr. Ehrgott was traveling at about 10 to 20 miles per hour 2 while

 making the right turn to enter I-70’s on-ramp. Id. at 30, 32 (45:22-24, 47:14-

 22).

        The on-ramp had three lanes. Dkt. 34-3 at 9 (Ehrgott Dep. at 14:16-18).

 After her turn, Ms. Hogan moved into the middle lane of the on-ramp. Dkt. 34-

 2 at 37 (Hogan Dep. at 105:3-21). Her vehicle was “fully in the middle lane” of

 the on-ramp before the collision occurred. Id. (105:9-21). Ms. Hogan and Mr.

 Ehrgott collided when Mr. Ehrgott’s right front bumper struck Ms. Hogan’s left

 rear side door “maybe two seconds,” or “one to two seconds,” after Ms. Hogan

 had moved into the middle lane. Id. at 46 (123:17-23). Neither driver saw the

 collision happen. Id. at 16, 38 (80:4-5, 108:4-19); dkt 34-3 at 13 (Ehrgott Dep.

 at 18:6-25).

        Ms. Hogan suffered bodily injuries, medical damages, and lost wages as a

 result of the collision. Dkt. 28 at 2. She filed this lawsuit against the United

 States under the Federal Torts Claims Act (“FTCA”), 28 U.S.C. §§ 2671-2680,

 alleging liability for Mr. Ehrgott’s negligent acts or omissions since they were

 performed while he was acting within the course and scope of his employment

 with USPS. Id.




 2 In its Motion, the United States claims Mr. Ehrgott was traveling approximately 10 to

 15 miles per hour, but Mr. Ehrgott also testified he was in sixth gear at the time of the
 collision, which would put him at approximately 15 to 20 miles per hour. Dkt. 34-3 at
 32 (Ehrgott Dep. 47:14-22).
                                            3
Case 1:18-cv-03763-JPH-TAB Document 46 Filed 04/17/20 Page 4 of 9 PageID #: 423




                                        II.
                                  Applicable Law

       Summary judgment shall be granted “if the movant shows that there is

 no genuine dispute as to any material fact and the movant is entitled to

 judgment as a matter of law.” Fed. R. Civ. P. 56(a). The movant must inform

 the Court “of the basis for its motion” and specify evidence showing “the

 absence of a genuine issue of material fact.” Celotex Corp. v. Catrett, 477 U.S.

 317, 323 (1986). Once the movant meets this burden, the nonmovant must “go

 beyond the pleadings” and identify “specific facts showing that there is a

 genuine issue for trial.” Id. at 324.

       In ruling on a motion for summary judgment, the Court views the

 evidence “in the light most favorable to the non-moving party and draw[s] all

 reasonable inferences in that party’s favor.” Zerante, 555 F.3d at 584 (citation

 omitted). Indiana substantive law governs this case. See Webber v. Butner,

 923 F.3d 479, 480–81 (7th Cir. 2019).

                                           III.
                                         Analysis

       Ms. Hogan brought this negligence action against the United States

 under the FTCA, 28 U.S.C. §§ 1346, 2671 et seq. The FTCA is a limited waiver

 of the United States’ sovereign immunity, permitting suits against the United

 States for personal injury or death caused by a government employee’s

 negligence under circumstances in which a private person would be liable

 under the law of the state in which the negligent act or omission occurred. See

                                            4
Case 1:18-cv-03763-JPH-TAB Document 46 Filed 04/17/20 Page 5 of 9 PageID #: 424




 28 U.S.C. § 2674. There is no right to a jury trial on a claim brought under the

 FTCA. 28 U.S.C. § 2402; CFR § 750.32; Carlson v. Green, 446 U.S. 14, 22

 (1980) (“A plaintiff cannot opt for a jury in an FTCA action.”).

        To prevail on a negligence claim under Indiana law, Ms. Hogan must

 show: (1) Mr. Ehrgott owed her a duty of care, (2) Mr. Ehrgott breached his

 duty of care by allowing his conduct to fall below the applicable standard of

 care, and (3) Mr. Ehrgott’s breach of duty proximately caused Ms. Hogan

 compensable injuries. Goodwin v. Yeakle’s Sports Bar & Grill, Inc., 62 N.E.3d

 384, 386–87 (Ind. 2016). The Court must apply Indiana law by doing its “best

 to predict how the Indiana Supreme Court would decide” the issues. Webber,

 923 F.3d at 482.

       The United States disputes only the second requirement—breach of the

 duty of care. Dkt. 35 at 1. The United States contends that undisputed

 material facts show that Mr. Ehrgott was not traveling too fast 3 and did not

 enter a lane that was already occupied by Ms. Hogan. Id. at 7.

       The assessment of “duty and breach of duty always begins with

 consideration of the venerable legal concept of the ‘reasonable person’ . . . . As

 stated in the Restatement (Second) of Torts § 283 (1965), ‘[u]nless the actor is a

 child, the standard of conduct to which he must conform to avoid being

 negligent is that of a reasonable [person] under like circumstances.’ Negligence

 occurs when conduct falls below this standard.” Key v. Hamilton, 963 N.E.2d


 3 As addressed below, there is a genuine issue of material fact about Mr. Ehrgott
 entering a lane already occupied by Ms. Hogan, precluding summary judgment, and so
 the Court does not address the parties’ arguments about Mr. Ehrgott’s speed.
                                          5
Case 1:18-cv-03763-JPH-TAB Document 46 Filed 04/17/20 Page 6 of 9 PageID #: 425




 573, 579 (Ind. Ct. App. 2012). Motorists have a duty to use the reasonable

 care that an ordinary person would exercise in like or similar circumstances to

 avoid a collision. Chaney v. Tingley, 366 N.E.2d 707, 710 (Ind. Ct. App. 1977).

       Whether a duty of care has been breached is a question of law only when

 the facts are undisputed, and only one inference can be drawn from those

 undisputed facts. King v. Ne. Sec., Inc., 790 N.E.2d 474, 484 (Ind. 2003)

 (citing Stephenson v. Ledbetter, 596 N.E.2d 1369, 1371–72 (Ind. 1992)). Here,

 there are genuine issues of material fact as to whether Mr. Ehrgott entered a

 lane already occupied by Ms. Hogan. The United States argues that the

 undisputed evidence shows that Mr. Ehrgott did not enter a lane already

 occupied by Ms. Hogan. Dkt. 35 at 7. It cites Ms. Hogan’s testimony that she

 had been in the middle for one or two seconds before she felt the impact. Dkt.

 35 at 7–8. The United States argues that “Ms. Hogan’s version of the accident

 is essentially that the parties simultaneously entered the middle lane of the I-

 70 on-ramp.” Dkt. 35 at 8.

       But the designated evidence reveals conflicting testimony on this critical

 issue and there are different inferences that may be drawn from the testimony.

 Ms. Hogan testified her vehicle was “fully in the middle lane” of the on-ramp for

 two seconds before the collision occurred, dkt. 34-2 at 37; 41 (Hogan Dep. at

 105:9-21; 109:11-16). Mr. Ehrgott, in contrast, testified that he remained in

 the far-left lane, and the collision occurred in the far-left lane when Ms. Hogan

 came into the lane he occupied, dkt. 34-3 at 10; 21 (Ehrgott Dep. at 15:12-16;

 26:8-11). He also testified that before the collision occurred, he did not look

                                         6
Case 1:18-cv-03763-JPH-TAB Document 46 Filed 04/17/20 Page 7 of 9 PageID #: 426




 over to see where Ms. Hogan’s vehicle was located. Id. at 13 (Ehrgott Dep. at

 18).

        Drawing all inferences in Ms. Hogan’s favor as the Court must on

 summary judgment, the evidence is sufficient to show that Mr. Ehrgott entered

 a lane already fully occupied by Ms. Hogan without first looking to see whether

 her vehicle was in that lane. Based on these facts and the inferences to be

 drawn from them, the Court could conclude that Mr. Ehrgott did not keep

 proper lookout or use reasonable care. See Lucus v. Richardson, 338 N.E.2d

 659, 662 (Ind. Ct. App. 1975). Or the Court could conclude that the two

 vehicles merged at the same time and the collision was virtually impossible to

 avoid. See McDonald v. Lattire, 844 N.E.2d 206, 214 (Ind. Ct. App. 2006).

 Either way though, the Court will have to make credibility determinations to

 fully evaluate the witness testimony, something it cannot do on summary

 judgment. See Anderson v. Liberty Lobby, Inc., 477 U.S. at 249–251 (1986);

 Williams v. City of Chicago, 733 F.3d 749, 752 (7th Cir. 2013); Morisch v. United

 States, 653 F.3d 522, 529 (7th Cir. 2011).

        The United States also argues that Ms. Hogan’s claims are barred by the

 Indiana Comparative Fault Act, Ind. Code § 34-51-2-1 et seq. Dkt. 35 at 9–13.

 Under this Act, a plaintiff is barred from recovery if her fault is greater than the

 defendant’s. Ind. Code § 34-51-2-6(a). A court may apportion fault only “when

 there is no dispute in the evidence and the fact finder is able to come to only

 one logical conclusion.” McKinney v. Public Service Company, 597 N.E.2d




                                          7
Case 1:18-cv-03763-JPH-TAB Document 46 Filed 04/17/20 Page 8 of 9 PageID #: 427




 1001, 1008 (Ind. Ct. App. 1992) (quoting Robbins v. McCarthy, 581 N.E.2d 929,

 934–35 (Ind. Ct. App. 1991)).

         As discussed above, a critical disputed material fact is whether Mr.

 Erhgott entered a lane already fully occupied by Ms. Hogan. See Celotex Corp.,

 477 U.S. at 323; Anderson, 477 U.S. at 255; McKinney, 597 N.E.2d at 1008.

 Because a reasonable fact finder could infer that Mr. Ehrgott merged into a

 lane that Ms. Hogan already fully occupied, it could also conclude that Ms.

 Hogan’s fault is less than that of Mr. Ehrgott. See McKinney, 597 N.E.2d at

 1008.

         Summary judgment therefore must be denied on this basis as well.



                                        IV.
                                     Conclusion

         Because there are triable issues of fact regarding whether Mr. Ehrgott

 breached his duty of care and about comparative fault, the United States’

 Motion for Summary Judgment is DENIED. Dkt. [35].

 SO ORDERED.

Date: 4/17/2020




                                          8
Case 1:18-cv-03763-JPH-TAB Document 46 Filed 04/17/20 Page 9 of 9 PageID #: 428




 Distribution:

 Harvey Lee Lancaster, Jr.
 HENSLEY LEGAL GROUP, PC
 hlancaster@hensleylegal.com

 James H. Milstone
 KOPKA, PINKUS DOLIN PC
 jhmilstone@kopkalaw.com

 Justin R. Olson
 UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
 justin.olson2@usdoj.gov

 Shelese M. Woods
 UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
 shelese.woods@usdoj.gov




                                      9
